                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:19-CV-205-D

TRACY WOOTEN,                         )
                                      )
                      Plaintiff,      )
                                      )
               v.                     )
                                      )               ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                      Defendant.      )


       This action being submitted to the Court for an Order upon Plaintiffs showing that the

Commissioner of Social Security should pay the sum of $15,000.00 for attorney fees, representing

less than 25% of Plaintiffs accrued back benefits, to be paid from Plaintiffs back benefits pursuant

to § 406(b) of the Social Security Act. It also appearing that upon receipt of the 406(b) fee,

Plaintiffs counsel shall pay to Plaintiff the lesser EAJA fee of $5,700.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiffs

counsel, Derrick Kyle Arrowood, the sum of $15,000.00, sent to his office at P.O. Box 58129,

Raleigh, North Carolina 27658, and that Plaintiffs counsel pay to Plaintiff the sum of $5,700.00

and upon the payment of such sums, this case is dismissed with prejudice.



                         SO ORDERED. This __3__Q_ day of June, 2021,




                                                  United States District Judge
